DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-20 are pending.


Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-6, 7-9 and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10430476. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Patent 10430476
Instant Application
1. A method for associating keywords to items of content based on search requests, comprising: 
receiving, by one or more servers from a first client device, a first request for a first item of content; 
maintaining, by the one or more servers and in a data storage, an association between the first item of content and keywords extracted from a plurality of Internet search requests transmitted by a plurality of second client devices within a predetermined temporal window of playback of the first item of content by the plurality of second client devices, wherein the keywords are extracted by identifying the plurality of second client devices on which the first item of content was presented; 
identifying the plurality of Internet search requests performed by the plurality of second client devices within the predetermined temporal window of playback of the first item of content by the plurality of second client devices; 
selecting the keywords from the plurality of Internet search requests based on a frequency of the keywords included in the plurality of Internet search requests; 
retrieving, by the one or more servers from the data storage and responsive to receiving the first request for the first item of content, at least one keyword associated with the first item of content; 
retrieving, by the one or more servers from the data storage, a second item of content selected based on the retrieved at least one keyword; 
and providing, by the one or more servers to the first client device, the second item of content for presentation in response to the first request for the first item of content.
1. A method for associating keywords to items of content based on search requests, comprising: 
receiving, by one or more servers from a first client device, a first request for a first item of content; 
maintaining, by the one or more servers and in a data storage, an association between the first item of content and keywords extracted from a plurality of Internet search requests transmitted by a plurality of second client devices within a predetermined temporal window of playback of the first item of content by the plurality of second client devices, wherein the keywords are extracted by identifying the plurality of second client devices on which the first item of content was presented; 
identifying the plurality of Internet search requests performed by the plurality of second client devices within the predetermined temporal window of playback of the first item of content by the plurality of second client devices; 
and selecting the keywords from the plurality of Internet search requests based on a frequency of the keywords included in the plurality of Internet search requests.
2. The method of claim 1, further comprising: 
calculating, by the one or more servers, a difference between a time that the first item of content was played by a second client device of the plurality of second client devices and a time that an Internet search request of the plurality of Internet search requests was performed by the second client device of the plurality of second client devices; 
and comparing, by the one or more servers, the difference to a predetermined threshold value to determine whether the Internet search request transmitted by the second client device of the plurality of second client devices occurred within the predetermined temporal window of playback.
2. The method of claim 1, further comprising: 
calculating, by the one or more servers, a difference between a time that the first item of content was played by a second client device of the plurality of second client devices and a time that an Internet search request of the plurality of Internet search requests was performed by the second client device of the plurality of second client devices; 
and comparing, by the one or more servers, the difference to a predetermined threshold value to determine whether the Internet search request transmitted by the second client device of the plurality of second client devices occurred within the predetermined temporal window of playback.
3. The method of claim 1, further comprising: 
aggregating, by the one or more servers, the plurality of Internet search requests transmitted by the plurality of second client devices within a plurality of predetermined temporal windows of playback of a plurality of respective items of content by the plurality of second client devices.
3. The method of claim 1, further comprising: 
aggregating, by the one or more servers, the plurality of Internet search requests transmitted by the plurality of second client devices within a plurality of predetermined temporal windows of playback of a plurality of respective items of content by the plurality of second client devices.
4. The method of claim 1, further comprising: 
determining, by the one or more servers, that at least one of the plurality of Internet search requests comprises a search for a product.
4. The method of claim 1, further comprising: 
determining, by the one or more servers, that at least one of the plurality of Internet search requests comprises a search for a product.
5. The method of claim 1, wherein the retrieving the second item of content comprises retrieving an advertisement for a product.
5. The method of claim 1, wherein the first item of content comprises an advertisement for a product.
6.  The method of claim 1, wherein at least one of the plurality of Internet search requests transmitted by a second client device of the plurality of second client devices within the predetermined temporal window of playback of the first item of content comprises an Internet search request transmitted by the second client device of the plurality of second client devices while the first item of content was played.
7. The method of claim 1, wherein at least one of the plurality of Internet search requests transmitted by a second client device of the plurality of second client devices within the predetermined temporal window of playback of the first item of content comprises an Internet search request transmitted by the second client device of the plurality of second client devices while the first item of content was played.
7.  A system for associating keywords to items of content based on search requests, comprising: 
one or more servers in communication with a data storage and with a plurality of second client devices, the one or more servers executing operations to receive, from a first client device, a first request for a first item of content;  
maintain, in a data storage, an association between the first item of content and keywords extracted from a plurality of Internet search requests transmitted by a plurality of second client devices within a predetermined temporal window of playback of the first item of content by the plurality of second client devices, wherein the keywords are extracted by identifying the plurality of second client devices on which the first item of content was presented;  
identifying the plurality of Internet search requests performed by the plurality of second client devices within the predetermined temporal window of playback of the first item of content by the plurality of second client devices;  
selecting the keywords from the plurality of Internet search requests based on a frequency of the keywords included in the plurality of Internet search requests;  
retrieve, from the data storage and responsive to receiving the first request for the first item of content, at least one keyword associated with the first item of content;  
retrieve, from the data storage, a second item of content selected based on the retrieved at least one keyword;  
and provide, to the first client device, the second item of content for presentation in response to the first request for the first item of content.
8. A system for associating keywords to items of content based on search requests, comprising: 
one or more servers in communication with a data storage and with a plurality of second client devices, the one or more servers executing operations to receive, from a first client device, a first request for a first item of content; 
maintain, in a data storage, an association between the first item of content and keywords extracted from a plurality of Internet search requests transmitted by a plurality of second client devices within a predetermined temporal window of playback of the first item of content by the plurality of second client devices, wherein the keywords are extracted by identifying the plurality of second client devices on which the first item of content was presented; 
identifying the plurality of Internet search requests performed by the plurality of second client devices within the predetermined temporal window of playback of the first item of content by the plurality of second client devices; 
and selecting the keywords from the plurality of Internet search requests based on a frequency of the keywords included in the plurality of Internet search requests.
8.  The system of claim 7, wherein the one or more servers execute operations to: calculate a difference between a time that the first item of content was played by a second client device of the plurality of second client devices and a time that an Internet search request of the plurality of Internet search requests was performed by the second client device of the plurality of second client devices;  and compare the difference to a predetermined threshold value to determine whether the Internet search request transmitted by the second client device of the plurality of second client devices occurred within the predetermined temporal window of playback.
9. The system of claim 8, wherein the one or more servers execute operations to: calculate a difference between a time that the first item of content was played by a second client device of the plurality of second client devices and a time that an Internet search request of the plurality of Internet search requests was performed by the second client device of the plurality of second client devices; and compare the difference to a predetermined threshold value to determine whether the Internet search request transmitted by the second client device of the plurality of second client devices occurred within the predetermined temporal window of playback.
9.  The system of claim 7, wherein the one or more servers execute operations to: determine that at least one of the plurality of Internet search requests comprises a search for a product.
11. The system of claim 8, wherein the one or more servers execute operations to: determine that at least one of the plurality of Internet search requests comprises a search for a product.
10.  The system of claim 7, wherein the retrieving the second item of content comprises retrieving an advertisement for a product.
12. The system of claim 8, wherein the first item of content comprises an advertisement for a product.
11.  The system of claim 7, wherein the one or more servers execute operations to: 
aggregate the plurality of Internet search requests transmitted by the plurality of second client devices within a plurality of predetermined temporal windows of playback of the first item of content by the plurality of second client devices.
13. The system of claim 8, wherein the one or more servers execute operations to: 
aggregate the plurality of Internet search requests transmitted by the plurality of second client devices within a plurality of predetermined temporal windows of playback of the first item of content by the plurality of second client devices.
12.  The system of claim 7, wherein the plurality of Internet search requests transmitted by a second client device of the plurality of second client devices within the predetermined temporal window of playback of the first item of content comprises an Internet search request transmitted by the second client device of the plurality of second client devices while the first item of content was played.
14. The system of claim 8, wherein the plurality of Internet search requests transmitted by a second client device of the plurality of second client devices within the predetermined temporal window of playback of the first item of content comprises an Internet search request transmitted by the second client device of the plurality of second client devices while the first item of content was played.
7.  A system for associating keywords to items of content based on search requests, comprising: 
one or more servers in communication with a data storage and with a plurality of second client devices, the one or more servers executing operations to receive, from a first client device, a first request for a first item of content;  
maintain, in a data storage, an association between the first item of content and keywords extracted from a plurality of Internet search requests transmitted by a plurality of second client devices within a predetermined temporal window of playback of the first item of content by the plurality of second client devices, wherein the keywords are extracted by identifying the plurality of second client devices on which the first item of content was presented;  
identifying the plurality of Internet search requests performed by the plurality of second client devices within the predetermined temporal window of playback of the first item of content by the plurality of second client devices;  
selecting the keywords from the plurality of Internet search requests based on a frequency of the keywords included in the plurality of Internet search requests;  
retrieve, from the data storage and responsive to receiving the first request for the first item of content, at least one keyword associated with the first item of content;  
retrieve, from the data storage, a second item of content selected based on the retrieved at least one keyword;  
and provide, to the first client device, the second item of content for presentation in response to the first request for the first item of content.
15. A non-transitory computer readable storage device storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
receiving, from a first client device, a first request for a first item of content; identifying a plurality of second client devices on which the first item of content was presented; 
identifying a plurality of Internet search requests performed by the plurality of second client devices within a predetermined temporal window of playback of the first item of content by the plurality of second client devices; 
extracting keywords from the plurality of Internet search requests based on a frequency of the keywords included in the plurality of Internet search requests; 
and maintaining, in a data storage, an association between the first item of content and the keywords extracted from the plurality of Internet search requests.
8.  The system of claim 7, wherein the one or more servers execute operations to: 



calculate a difference between a time that the first item of content was played by a second client device of the plurality of second client devices and a time that an Internet search request of the plurality of Internet search requests was performed by the second client device of the plurality of second client devices;  and compare the difference to a predetermined threshold value to determine whether the Internet search request transmitted by the second client device of the plurality of second client devices occurred within the predetermined temporal window of playback.
16. The non-transitory computer readable storage device of claim 15, wherein the instructions, when executed by the one or more processors, cause the one or more processors to perform operations further comprising: 
calculating, by the one or more servers, a difference between a time that the first item of content was played by a second client device of the plurality of second client devices and a time that an Internet search request of the plurality of Internet search requests was performed by the second client device of the plurality of second client devices; and comparing, by the one or more servers, the difference to a predetermined threshold value to determine whether the Internet search request performed by the second client device of the plurality of second client devices occurred within the predetermined temporal window of playback.
9.  The system of claim 7, wherein the one or more servers execute operations to: 


determine that at least one of the plurality of Internet search requests comprises a search for a product.
18. The non-transitory computer readable storage device of claim 15, wherein the instructions, when executed by the one or more processors, cause the one or more processors to perform operations further comprising: 
determining, by the one or more servers, that at least one of the plurality of Internet search requests comprises a search for a product.
10.  The system of claim 7, wherein the retrieving the second item of content comprises retrieving an advertisement for a product.
19. The non-transitory computer readable storage device of claim 15, wherein the first item of content comprises an advertisement for a product.
11.  The system of claim 7, wherein the one or more servers execute operations to: 



aggregate the plurality of Internet search requests transmitted by the plurality of second client devices within a plurality of predetermined temporal windows of playback of the first item of content by the plurality of second client devices.
17. The non-transitory computer readable storage device of claim 15, wherein the instructions, when executed by the one or more processors, cause the one or more processors to perform operations further comprising: 
aggregating, by the one or more servers, the plurality of Internet search requests performed by the plurality of second client devices within a plurality of predetermined temporal windows of playback of a plurality of respective items of content by the plurality of second client devices.



	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "one or more servers" in lines 4 and 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "one or more servers" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "one or more servers" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "one or more servers" in lines 4, 7, and 11.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (‘Yi’ hereinafter) (Patent Number 8825638) in view of He et al. (‘He’ hereinafter) (Patent Number 9152708).

As per claim 1, Yi teaches
A method for associating keywords to items of content based on search requests, comprising: (see abstract and background)
receiving, by one or more servers from a first client device, a first request for a first item of content; (search queries generated by users, column 7, lines 50-52)
maintaining, by the one or more servers and in a data storage, an association between the first item of content and keywords extracted from a plurality of Internet search requests transmitted by a plurality of second client devices (pairing engine tabulates specific keyword search and specific page of the catalog, column 6, lines 17-22; keyword-to-item relationships of users that have entered similar search queries to other users, column 6, lines 53-57; see also column 7, lines 50-56) within a predetermined temporal window […] by the plurality of second client devices, wherein the keywords are extracted by identifying the plurality of second client devices on which the first item of content was presented; (user actions occurring within time window, column 7, lines 57-64; user activity data can include pages or parts of pages accessed by users, column 7, lines 40-54;  number of times that users entered a specific keyword and then selected a specific page of the catalog, column 6, lines 15-22)
Yi does not explicitly indicate “of playback of the first item of content”, “identifying the plurality of Internet search requests performed by the plurality of second client devices within the predetermined temporal window of playback of the first item of content by the plurality of second client devices; and selecting the keywords from the plurality of Internet search requests based on a frequency of the keywords included in the plurality of Internet search requests.”
However, He discloses “of playback of the first item of content” (user view the video, column 7, lines 1-2), “identifying the plurality of Internet search requests performed by the plurality of second client devices within the predetermined temporal window of playback of the first item of content by the plurality of second client devices; and selecting the keywords from the plurality of Internet search requests based on a frequency of the keywords included in the plurality of Internet search requests” (keywords derived from search logs; column 7, lines 2-3; search queries associated with the video as keywords can be a top number of queries most frequently associated with the video in the search log, column 7, lines 8-15; note that He also teaches claim elements previously taught by Yi such as the claimed “association between the first item of content and keywords extracted from a plurality of Internet search requests transmitted by a plurality of second client devices”, see He, column 6, lines 52-65)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yi and He because using the steps claimed would have given those skilled in the art the tools to improve the invention by determining co-watched videos that give the user more video viewing choices (He, column 6, lines 14-34). This gives the user the advantage of having quick access to videos that are more desirable due to similarities to other viewed videos or users with similar tastes.

As per claim 2, Yi teaches
calculating, by the one or more servers, a difference between a time that the first item of content […] by a second client device of the plurality of second client devices and a time that an Internet search request of the plurality of Internet search requests was performed by the second client device of the plurality of second client devices; (time-ordered pairs from users input stream of actions, column 8, lines 25-30; user actions can be searches, column 7, lines 30-30; difference between timestamps of user actions, column 9, lines 15-18)
and comparing, by the one or more servers, the difference to a predetermined threshold value to determine whether the Internet search request transmitted by the second client device of the plurality of second client devices occurred within the predetermined temporal window […]. (window of time to identify user actions, column 7, lines 65-68, where window of time represents a threshold where outside the window is outside the threshold; see also column 10, lines 12-28)
Yi does not explicitly indicate “was played […] of playback”.
However, He discloses “was played […] of playback” (user view the video, column 7, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yi and He because using the steps claimed would have given those skilled in the art the tools to improve the invention by determining co-watched videos that give the user more video viewing choices (He, column 6, lines 14-34). This gives the user the advantage of having quick access to videos that are more desirable due to similarities to other viewed videos or users with similar tastes.

As per claim 3, Yi teaches
aggregating, by the one or more servers, the plurality of Internet search requests transmitted by the plurality of second client devices within a plurality of predetermined temporal windows […] by the plurality of second client devices. (user actions can be aggregated over a variety of users, column 3, lines 44-55; user actions can include search request, column 5, lines 40-43).
Yi does not explicitly indicate “of playback of a plurality of respective items of content.”
However, He discloses “of playback of a plurality of respective items of content” (user view the video, column 7, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yi and He because using the steps claimed would have given those skilled in the art the tools to improve the invention by determining co-watched videos that give the user more video viewing choices (He, column 6, lines 14-34). This gives the user the advantage of having quick access to videos that are more desirable due to similarities to other viewed videos or users with similar tastes.

As per claim 4, Yi teaches
determining, by the one or more servers, that at least one of the plurality of Internet search requests comprises a search for a product. (column 5, lines 15-18).

As per claim 5,
Yi does not explicitly indicate “the first item of content comprises an advertisement for a product.”
However, He discloses “the first item of content comprises an advertisement for a product” (column 12, lines 28-29; in the alternative the content comprising “an advertisement for a product” could be considered nonfunctional descriptive material and are not functionally involved in the steps recited.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  Therefore this nonfunctional descriptive material is not required to be taught because such data does not functionally relate to the steps claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yi and He because using the steps claimed would have given those skilled in the art the tools to improve the invention by determining co-watched videos that give the user more video viewing choices (He, column 6, lines 14-34). This gives the user the advantage of having quick access to videos that are more desirable due to similarities to other viewed videos or users with similar tastes.

As per claim 7,
Yi does not explicitly indicate “at least one of the plurality of Internet search requests transmitted by a second client device of the plurality of second client devices within the predetermined temporal window of playback of the first item of content comprises an Internet search request transmitted by the second client device of the plurality of second client devices while the first item of content was played.”
However, He discloses “at least one of the plurality of Internet search requests transmitted by a second client device of the plurality of second client devices within the predetermined temporal window of playback of the first item of content comprises an Internet search request transmitted by the second client device of the plurality of second client devices while the first item of content was played” (column 6, lines 21-34; column 6, line 62 through column 7, line 15)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yi and He because using the steps claimed would have given those skilled in the art the tools to improve the invention by determining co-watched videos that give the user more video viewing choices (He, column 6, lines 14-34). This gives the user the advantage of having quick access to videos that are more desirable due to similarities to other viewed videos or users with similar tastes.

As per claims 8-9 and 11-14,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 1-2, 4-5, 3 and 7, respectively, and are similarly rejected.

As per claims 15-19,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 1-5 and are similarly rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198